Citation Nr: 1403270	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-42 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a mental health condition (claimed as anxiety and depression).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to January 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran was scheduled for a hearing before a member of the Board in April 2013, which was postponed until June 2013 at the Veteran's request.   He failed to appear at the June 2013 hearing, did not request postponement, and has not shown good cause for failure to appear.  As a result, the case is processed as if the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d)(2013).

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of entitlement to service connection for PTSD and a mental health condition (claimed as anxiety and depression) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  By an April 2002 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the RO's April 2002 decision provides a new assertion of an in-service stressor event. 




CONCLUSIONS OF LAW

1.  The April 2002 RO decision denying entitlement to service connection PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the April 2002 rating decision to reopen the Veteran's claims for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994),  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Here, the Veteran's claim for PTSD was denied in April 2002 because there were no verifiable in-service stressors.  In January 2009, the Veteran indicated that a helicopter was launched from the ship he was on while serving in the Navy, and the individuals involved in the subsequent rescue mission did not return.  Such evidence is not redundant and raises a reasonable possibility of substantiating the claim for service connection for PTSD; therefore, the evidence is new and material and the claim must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

ORDER

New and material evidence has been received to reopen service connection for PTSD; to that extent only, the appeal is granted. 


REMAND

The Veteran was afforded a VA examination in September 2009.  The examiner concluded that it was less likely than not that the Veteran's psychological conditions were "primarily" caused by experiences in the military.  In providing a rationale for this opinion, the examiner indicated that the claimed in-service stressor involving the loss of the crew from a helicopter that launched from the Veteran's ship "might" have "slightly exacerbated" his PTSD.  The examiner also stated that the Veteran's depression was "largely due" to civilian factors.  Such language appeals contradictory on its face, suggesting that the Veteran's active service may have contributed in some way to his current psychological conditions, despite the examiner's conclusion to the contrary.  Therefore, an addendum opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1. Request that the September 2009 examiner (or a suitable substitute) review the claims file and offer an addendum opinion.  The examiner should indicate on the addendum opinion that the claims file was reviewed.

The examiner is asked to clarify his opinion that it was less likely than not that the Veteran's current psychological conditions, to include PTSD and depression, began during service or are otherwise linked to service, given his statements that the Veteran's claimed in-service stressor event may have exacerbated his PTSD and that the Veteran's depression was largely due to events in his civilian life.    

A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

2.  After completion of the requested development as outlined above, readjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


